223 Ga. 522 (1967)
156 S.E.2d 353
HULSEY
v.
SMITH et al.
24190.
Supreme Court of Georgia.
Submitted July 10, 1967.
Decided July 14, 1967.
A. H. Leatherwood, Sr., for appellant.
James R. Dollar, for appellees.
ALMAND, Presiding Justice.
The sole enumeration of error is that the court on the presentation of a petition by the appellees issued a rule nisi ordering the appellant to show cause why a temporary injunction should not be granted, and it granted a temporary restraining order ex parte. The appellees have filed a motion to dismiss the appeal as being premature. Held:
Motion to dismiss is granted. Sec. 1 (a) of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18; Code Ann. § 6-701) provides appeals may be taken "1. [w]here the judgment is final  that is to say  where the cause is no longer pending in the court below" and "3... . from all judgments or orders rendered after hearing, continuing in effect ... or refusing to continue ... a temporary restraining order." The present appeal is not from a final judgment nor was the judgment an interlocutory injunction granted after a hearing.
Appeal dismissed. All the Justices concur.